                   Case 19-50261-KG            Doc 6      Filed 06/11/19        Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE


    In re                                                             Chapter 11

    INSYS THERAPEUTICS, INC., et al.                                  Case No. 19-11292 (KG)

                   Debtors. 1                                         Jointly Administered


    INSYS THERAPEUTICS, INC., et al.                                  Adv. Pro. No. 19-50261 (KG)

                   Plaintiffs,
                                                                     Re: Adv. D.I. 2
    – against –

    STATE OF ARIZONA, ex. rel. Mark Brnovich,
    Attorney General; STATE OF FLORIDA, Office of
    the Attorney General, Department of Legal Affairs;
    COMMONWEALTH OF KENTUCKY, ex rel.
    Andy Beshear, Attorney General; et al.

                   Government Defendants.

                NOTICE OF MOTION, BRIEFING SCHEDULE, AND HEARING

            PLEASE TAKE NOTICE that, on June 10, 2019, Insys Therapeutics, Inc. and its

affiliated debtors in the above-captioned chapter 11 cases, as debtors and debtors in possession

(collectively, the “Debtors”), filed the Debtors’ Motion for a Preliminary Injunction Pursuant to

11 U.S.C. § 105(a) [Adv. D.I. 2] (the “Motion”), and an opening brief [Adv. D.I. 3] and

declaration [Adv. D.I. 4] in support of the Motion, with the United States Bankruptcy Court for

the District of Delaware (the “Court”) in the above-captioned adversary proceeding.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 1333 South Spectrum Blvd #100, Chandler, Arizona 85286.



RLF1 21399780v.1
                   Case 19-50261-KG     Doc 6       Filed 06/11/19   Page 2 of 3



         PLEASE TAKE FURTHER NOTICE that, following an initial hearing in the chapter

11 cases on June 11, 2019, the Court approved a briefing schedule and set a hearing date for the

Motion.

         PLEASE TAKE FURTHER NOTICE that any responses or oppositions to the relief

requested in the Motion, if any, must be in writing and filed with the Clerk of the Court, 824 N.

Market Street, 3rd Floor, Wilmington, Delaware 19801, on or before June 25, 2019 at 4:00 p.m.

(prevailing Eastern Time).

         PLEASE TAKE FURTHER NOTICE that any replies in support of the relief requested

in the Motion, if any, must be in writing and filed with the Clerk of the Court, 824 N. Market

Street, 3rd Floor, Wilmington, Delaware 19801, on or before June 28, 2019 at 12:00 p.m.

(prevailing Eastern Time).

         PLEASE TAKE FURTHER NOTICE that if any oppositions to the Motion are

received, the Motion and such oppositions will be considered at a hearing before The Honorable

Kevin Gross, United States Bankruptcy Judge for the District of Delaware, at the Bankruptcy

Court, 824 N. Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801 on July

2, 2019 at 9:00 a.m. (prevailing Eastern Time).

         PLEASE TAKE FURTHER NOTICE THAT IF NO OPPOSITIONS TO THE

MOTION ARE TIMELY FILED IN ACCORDANCE WITH THIS NOTICE, THE

COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT

FURTHER NOTICE OR HEARING.




                                                2
RLF1 21399780v.1
                   Case 19-50261-KG   Doc 6       Filed 06/11/19   Page 3 of 3



Dated: June 11, 2019
       Wilmington, Delaware
                                        /s/ Amanda R. Steele
                                        RICHARDS, LAYTON & FINGER, P.A.
                                        Mark D. Collins (No. 2981)
                                        John H. Knight (No. 3848)
                                        Paul N. Heath (No. 3704)
                                        Marcos A. Ramos (No. 4450)
                                        Amanda R. Steele (No. 5530)
                                        One Rodney Square
                                        920 N. King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 651-7700
                                        Facsimile: (302) 651-7701

                                        -and-

                                        WEIL, GOTSHAL & MANGES LLP
                                        Gary T. Holtzer (admitted pro hac vice)
                                        Ronit J. Berkovich (admitted pro hac vice)
                                        Peter D. Isakoff (admitted pro hac vice)
                                        Brenda L. Funk (admitted pro hac vice)
                                        767 Fifth Avenue
                                        New York, New York 10153
                                        Telephone: (212) 310-8000
                                        Facsimile: (212) 310-8007

                                        Proposed Attorneys for the Debtors
                                        and Debtors in Possession




                                              3
RLF1 21399780v.1
